Title: To George Washington from Brigadier General James Mitchell Varnum, 1 December 1777
From: Varnum, James Mitchell
To: Washington, George



May it please your Excellency!
Whitmarsh [Pa.] 1st Decr 1777.

From a cursory View of the present State of your Army, compared to the Position of the Enemy, I am fully convinced that your Troops should immediately go into quiet, peaceable Winter Quarters. By the various Fatigues of the Campaign, your Men are dispersed thro’ many parts of the Country, incapable of taking the Field at this advanced Season. The Hospitals are crouded with Sick and Invalids, occasioned, in a great Measure, by the Want of Clothing & Rest—Your Officers are very discontented, as their Families are suffering at Home, not being able to purchase the Necessaries of Life. The Credit of the Mony is so amazingly decreased, by the prevailing Avarice of the Times, that the recruiting Service rests upon a very precarious Basis. Your great Dependance must therefore be upon the present Army. To make it respectible, it is necessary to collect the feeble together; to nurse and cloath them, and give to the whole such a Spirit of Discipline and Order, as will make them truly formidable. The Enemy is in good Quarters not to be attackd, without the greatest Hazard. He will not attack you, unless he imagines he has a manifest Advantage. In this Situation, you have much to loose, nothing certain to gain. As therefore another Campaign is morally inevitable, your Troops should be put in the best Situation, to open it early, with Vigor & Activity. To fix upon the Line of Cantonment, is a matter of perplexity. If you attempt covering the Country from the Excursions of the Enemy, you make a Winter’s Campaign necessary. But that Position w’ch will give them the greatest Check, consistent with the Ease of the Troops, is the most eligible. That part of Pennsylvania w’ch lays between the Deleware and the Schylkill seems best calculated for this Purpose. While it preserves a Communication with the Southern and Northern States, it gives some kind of Security to New Jersey. A removal to Wilmington and Places adjacent, would give the Enemy the full command of the Deleware, and perhaps, affect a Seperation of the States. It cannot be supposed that the large Villages in the back parts of Pennsylvania are so crouded with Inhabitants as to give no Shelter to the Army. Should the Buildings too scanty to receive all the Troops, the Deficiency might be made up by substituting Hutts, w’ch would prove a sufficient Cover for

the more healthy and robust. I am with great Submission, your Excellency’s most obdt Servt

J. M. Varnum

